14‐1993‐cv 
Salmon v. Blesser 

           
                                               In the
                         United States Court of Appeals
                                   For the Second Circuit
                                         ________________ 
                                                     
                                        August Term, 2014 
                                                     
                     (Submitted: June 15, 2015      Decided: September 10, 2015) 
                                                     
                                      Docket No. 14‐1993‐cv 
                                         ________________ 
                                                     
                                          OLIVER SALMON, 
                                                     
                                                             Plaintiff‐Appellant, 
 
                                               —v.— 
 
 THOMAS BLESSER, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN ALBANY, NEW 
YORK POLICE OFFICER, ALBANY POLICE DEPARTMENT, CITY OF ALBANY, NEW YORK, 
                                        
                                                Defendants‐Appellees, 
                                                 
 JOHN DOE, 1 AND 2, THE NAME BEING FICTITIOUS BUT INTENDED TO REPRESENT ONE 
           OR MORE EMPLOYEES OF THE ALBANY POLICE DEPARTMENT, 
                                        
                                                Defendants. 
                             ________________ 
Before: 
                  JACOBS, RAGGI, AND LYNCH, Circuit Judges. 
                             ________________ 



                                                     1 
           
                                                                                              

       On appeal from a judgment of dismissal entered in the Northern District of 

New  York  (D’Agostino,  J.),  plaintiff  argues  that  his  complaint  alleging  forcible 

ejection  from  the  Albany  City  Court  states  plausible  claims  for  relief  under  the 

First  and  Fourth  Amendments  to  the  Constitution,  as  well  as  under  New  York 

law prohibiting the intentional infliction of emotional distress.  While an order to 

depart  a  public  area  does  not,  by  itself,  effect  a  “seizure”  of  the  person  so 

ordered, see Sheppard v. Beerman, 18 F.3d 147 (2d Cir. 1994), where, as here, a 

plaintiff  alleges  that  an  officer  used  physical  force  to  restrain  and  control  the 

plaintiff’s  movements,  that  allegation  does  plausibly  plead  a  seizure  subject  to 

the  Fourth  Amendment’s  reasonableness  requirement.    Accordingly,  we  vacate 

the  dismissal  of  plaintiff’s  Fourth  Amendment  claim  against  defendant  Blesser, 

but affirm the judgment in all other respects. 

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED. 
                              ________________ 

              KEITH  FRANK  SCHOCKMEL,  ESQ.,  Albany,  New  York,  for  Plaintiff‐
                    Appellant. 
        
              ERIC  SUGAR,  Assistant  Corporation  Counsel,  Albany,  New York,  for 
                     John  J.  Reilly,  Corporation  Counsel,  Albany,  New  York,  for 
                     Defendants‐Appellees. 
                                    ________________ 
        



                                                 2 
        
                                                                                           

REENA RAGGI, Circuit Judge: 

       Plaintiff  Oliver  Salmon  sued  the  City  of  Albany,  the  Albany  Police 

Department,  Police  Officer  Thomas  Blesser,  and  two  “John  Doe”  employees  of 

the  Police  Department  under  42  U.S.C.  § 1983  and  New  York  State  law  for 

alleged constitutional and tort injuries resulting from the use of physical force to 

eject  him  from  the  Albany  City  Court.    Salmon  now  appeals  from  a  judgment 

entered  on  May  29,  2014,  in  the  United  States  District  Court  for  the  Northern 

District of New York (Mae A. D’Agostino, Judge) dismissing his complaint in all 

respects.  See Salmon v. Blesser, No. 1:13‐cv‐1037(MAD/RFT), 2014 WL 1883552 

(N.D.N.Y. May 12, 2014).  Specifically, Salmon appeals from the dismissal of his 

claims  against  Officer  Blesser,  in  his  individual  capacity,  under  the  First  and 

Fourth Amendments as incorporated by the Fourteenth Amendment and under 

state law prohibiting intentional infliction of emotional distress.  See Fed. R. Civ. 

P. 12(b)(6).1 




                                              
1  Because  Salmon  fails  to  appeal  the  dismissal  of  his  equal  protection  claim 

against  Blesser  or  the  dismissal  of  all  claims  against  the  other  defendants  or 
against Blesser in his official capacity, we deem those claims abandoned, and we 
do not discuss them further in this opinion.  See, e.g., Grogan v. Blooming Grove 
Volunteer Ambulance Corps, 768 F.3d 259, 263 n.4 (2d Cir. 2014).  
                                                  3 
            
                                                                                                

       On de novo review, see, e.g., Ricci v. Teamsters Union Local 456, 781 F.3d 

25,  26  (2d  Cir.  2015),  we  affirm  the  challenged  dismissal  of  Salmon’s  First 

Amendment and emotional distress claims, but we vacate dismissal of his Fourth 

Amendment  claim.    To  the  extent  the  district  court  relied  on  Sheppard  v. 

Beerman, 18 F.3d 147 (2d Cir. 1994), to conclude that removals from courthouses 

do not constitute “seizures” subject to the Fourth Amendment, we explain herein 

that Sheppard states a general rule that a police order to leave an area, without 

more, does not effect a seizure of the person so ordered.  Nevertheless, where, as 

here,  an  official  uses  physical  force  to  effect  the  ejection,  so  that  for  a  time, 

however brief, he intentionally restrains the person and controls his movements, 

a  plaintiff  can  plausibly  plead  a  seizure  subject  to  the  Fourth  Amendment’s 

reasonableness  requirement.    Accordingly,  we  affirm  in  part,  vacate  in  part, 

remand the case to the district court for further proceedings consistent with this 

opinion. 

I.     Background 

       A.      Salmon’s Removal from the Courthouse 

       The following facts are drawn from Salmon’s complaint and are presumed 

to be true for purposes of this appeal.  See Diaz v. Paterson, 547 F.3d 88, 91 (2d 

Cir. 2008). 

                                                  4 
        
                                                                                               

       On  September  1,  2010,  Salmon  accompanied  his  attorney  to  the  Albany 

City Court to examine a court file.  Because only lawyers were permitted into the 

clerk’s office where the file was kept, Salmon waited in a public area outside the 

office  while  his  attorney  went  inside.    As  Salmon  waited,  Officer  Blesser 

approached  and  ordered  persons  to  leave  the  area.    Salmon  explained  that  he 

was waiting for his attorney and offered to summon counsel to confirm that fact.  

According  to  Salmon,  Blesser  “became  enraged  .  .  .  ,  and  without  warning, 

grabbed [Salmon] by the collar and violently twisted his arm up behind his back 

and  began  shoving  [him]  toward  the  door.”    Compl.  ¶ 23.    When  Salmon 

complained that Blesser was hurting him, Blesser twisted Salmon’s arm further.  

Blesser then “physically threw [Salmon] out the door and threatened [him] with 

arrest”  if he  reentered  the  building.    Id.  ¶ 28.   Salmon  asserts  that these  actions 

caused him permanent physical injury. 

       B.     Procedural History 

       On August 23, 2013, Salmon filed this federal action.  Defendants moved to 

dismiss, which motion the district court granted on May 12, 2014.  See Salmon v. 

Blesser, 2014 WL 1883552.  As to the Fourth Amendment claim of unreasonable 

seizure,  the  district  court  concluded  that  Salmon  failed  plausibly  to  plead  a 

seizure  of  his  person  in  light  of  Sheppard  v.  Beerman,  wherein  this  court  held 
                                                  5 
        
                                                                                              

that a fired law clerk was not seized when court officers ordered him to leave his 

formerly  employing  judge’s  chambers  and  escorted  him  out  of  the  courthouse.  

See  id.  at  *6–7.    Sheppard  explained  that  no  seizure  occurred  because  the  clerk 

remained  “free  to  go  anywhere  else  that  he  desired,  with  the  exception  of  [the 

judge’s]  chambers  and  the  court  house.”    Sheppard  v.  Beerman,  18  F.3d  at  153 

(internal  quotation  marks  omitted).    To  the  extent  Salmon  also  complained  of 

excessive  force,  the  district  court  held  that  such  a  claim  was  not  cognizable 

absent a seizure.  See Salmon v. Blesser, 2014 WL 1883552, at *7. 

       The district court afforded Salmon 14 days to amend his complaint.  Rather 

than amend, however, Salmon let the deadline pass, whereupon he filed notice of 

this appeal.2 

II.    Discussion 

       A.     Fourth Amendment Claim 

       Salmon’s  appeal  from  the  dismissal  of  his  Fourth  Amendment  claim 

against Blesser presents us with a single question:  Did he allege facts sufficient 

to plead a plausible “seizure” of his person?  See County of Sacramento v. Lewis, 
                                              
2  A  dismissal  with  leave  to  amend  is  ordinarily  a  non‐appealable  order,  see 

Slayton v. Am. Express Co., 460 F.3d 215, 224 (2d Cir. 2006), but an appeal may 
be  pursued  where  the  plaintiff  disclaims  any  intention  to  amend  or  where,  as 
here,  the  district  court  sets  a  deadline  for  amending  and  the  plaintiff  does  not 
amend within the deadline, see id. at 224 & n.7. 
                                                   6 
            
                                                                                                   

523  U.S.  833,  843  (1998)  (noting  that  “Fourth  Amendment  covers  only  ‘searches 

and seizures’”).  We conclude that he did. 

       In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court ruled that a person 

is seized “when [an] officer, by means of physical force or show of authority, . . . 

in  some  way  restrain[s]  the  liberty  of  a  citizen.”    Id.  at  19  n.16.    Determining 

when  “physical  force”  effects such  restraint  has  normally  been  straightforward.  

See,  e.g.,  id.  at  7  (describing  seizure  in  which  officer  “grabbed  .  .  .  Terry,  spun 

him around . . . , and patted down the outside of his clothing”); United States v. 

Freeman, 735 F.3d 92, 96 (2d Cir. 2013) (concluding that suspect was seized when 

officer  “grabb[ed  him]  around  the  waist  .  .  .  placing  him  in  a  ‘bear  hug’”).    To 

explain  when  a  sufficient  “show  of  authority”  effects  restraint,  the  Supreme 

Court  has  relied  on  a  totality‐of‐the‐circumstances  test,  asking  whether  a 

reasonable person would believe that he was “not free to leave.”  INS v. Delgado, 

466  U.S.  210,  215  (1984)  (internal  quotation  marks  omitted);  accord  Brendlin  v. 

California,  551  U.S.  249,  255  (2007);  United  States  v.  Simmons,  560  F.3d  98,  105 

(2d  Cir.  2009).    Indeed,  we  referenced  this  “free  to  leave”  test  in  Sheppard  v. 

Beerman,  identifying  no  seizure  where  a  fired  law  clerk  “was  free  to  go 

anywhere else that he desired with the exception of [the judge’s] chambers and 



                                                    7 
        
                                                                                             

the  court  house.”    18  F.3d  at  153  (internal  quotation  marks  omitted)  (observing 

that if authorities had retained Sheppard’s car keys or wallet, he arguably would 

have  been  seized  because  that  would  have  prevented  him  from  being  free  to 

leave). 

       As the Supreme Court has recognized, the “free to leave” test may not be 

the best measure of a seizure where a person has no desire to leave the location 

of  a  challenged  police  encounter.    See  Florida  v.  Bostick,  501  U.S.  429,  434–36 

(1991) (observing, in context of bus sweep, that “when the person is seated on a 

bus and has no desire to leave, the degree to which a reasonable person would 

feel he or she could leave is not an accurate measure of the coercive effect of the 

encounter”).  Thus, Bostick framed the seizure inquiry as “whether a reasonable 

person would feel free to decline the officers’ requests or otherwise terminate the 

encounter.”  Id. at 436.3  The “request” at issue in the Bostick encounter was for a 

seated passenger to answer questions and allow his luggage to be searched.  See 

id.  at  431–32.    Noting  that  such  requests,  by  themselves,  would  not  effect  a 


                                              
3  This  hardly  renders  the  free‐to‐leave  inquiry  obsolete  because,  in  many 

circumstances,  “departure  is  the  most  obvious  way  to  ‘otherwise  terminate  the 
encounter.’”    4  Wayne  R.  LaFave,  Search  and  Seizure:  A  Treatise  on  the  Fourth 
Amendment § 9.4(c), at 609 (5th ed. 2012) (quoting Florida v. Bostick, 501 U.S. at 
436). 
                                                8 
            
                                                                                            

seizure  if  posed  in  a  terminal  lobby  to  passengers  who  could  walk  away,  the 

Supreme Court remanded for consideration of whether any different conclusion 

obtained  when  the  “free  to  decline/terminate”  standard  was  applied  to  the  bus 

sweep at issue.  See id. at 434–35, 437. 

       The  circumstances  in  this  case  are  not  analogous  to  either  Bostick  or 

Delgado.  Blesser was not looking to question or search Salmon at a site where he 

wished  to  remain.    Nor  was  he  seeking  to  prevent  Salmon  from  leaving  the 

courthouse.    To  the  contrary,  Blesser  actively  sought  Salmon’s  departure  from 

the  courthouse.    See  4  Wayne  R.  LaFave,  Search  and  Seizure:  A  Treatise  on  the 

Fourth  Amendment  § 9.4(c),  at  619  (5th  ed.  2012)  (noting  distinction  between 

police conduct conveying “not that the person was ‘not free to leave,’ but rather 

that he was ‘not free to stay’” (emphasis in original)). 

       Police officers frequently order persons to leave public areas: crime scenes, 

accident  sites,  dangerous  construction  venues,  anticipated  flood  or  fire  paths, 

parade routes, areas of public disorder, etc.  A person may feel obliged to obey 

such  an  order.    Indeed,  police  may  take  a  person  by  the  elbow  or  employ 

comparable  guiding  force  short  of  actual  restraint  to  ensure  obedience  with  a 

departure  order.    Our  precedent  does  not  view  such  police  conduct,  without 



                                                9 
        
                                                                                               

more,  as  a  seizure  under  the  Fourth  Amendment  as  long  as  the  person  is 

otherwise free to go where he wishes.  That is the crux of Sheppard v. Beerman, 

which concluded that a person who is ordered to leave a judge’s chambers and 

then  escorted  out  of  the  courthouse  has  not  been  seized  because  the  person 

remains free to go anywhere else that he wishes.  See 18 F.3d at 153; see generally 

Stephen E. Henderson, “Move on Orders” as Fourth Amendment Seizures, 2008 

B.Y.U.  L.  Rev.  1,  45  (2008)  (arguing  that  “move  on”  orders  are  generally  not 

Fourth  Amendment  seizures).    Thus,  if  Blesser  had  merely  ordered  or  escorted 

Salmon out of the courthouse, or even if Blesser had barred Salmon’s reentry to 

the courthouse, the district court could well have relied on Sheppard v. Beerman 

to conclude that no “seizure” had occurred.  See Maxwell v. City of New York, 

102 F.3d 664, 668 n.2 (2d Cir. 1996) (citing Sheppard for proposition that refusing 

entry does not constitute seizure).4 

                                              
4 Only one of our sister circuits has concluded otherwise.  See Bennett v. City of 
Eastpointe,  410  F.3d  810,  834  (6th  Cir.  2005)  (holding  that  “person  is  seized  not 
only  when  a  reasonable  person  would  not  feel  free  to  leave  an  encounter  with 
police,  but  also  when  a  reasonable  person  would  not  feel  free  to  remain 
somewhere,  by  virtue  of  some  official  action”  (emphasis  in  original)).    The 
circumstances  of  Bennett—an  order  for  black  bicyclists  to  leave  the  majority‐
white  suburb  of  Eastpointe  and  return  to  Detroit—suggest  equal  protection 
concerns.    While  Salmon  initially  pleaded  an  equal  protection  claim,  he  has 
abandoned it on appeal, and, thus, we do not address it.  See supra note 1. 

                                                 10 
        
                                                                                                                                                 

           Here, however, Blesser’s method for removing Salmon was not simply to 

order or escort him from the courthouse, or to use guiding force to direct him as 

needed.    It  was  physically  to  grab  him  without  encountering  reprisal  or 

resistance,  and  to  use  painful  force  to  control  Salmon’s  movements.    That 

distinguishes  this  case  from  Sheppard,  in  which  no  use  of  physical  force  was 

alleged.  See Compl. ¶ 22, Sheppard v.  Beerman, No. CV 91‐1349 (E.D.N.Y. Apr. 

16, 1991) (alleging, in case brought only against judge, that on morning at issue, 

before  judge  entered  chambers,  principal  court  officer  “directed”  plaintiff  to 

leave courthouse immediately, whereupon two other officers “escorted” plaintiff 

out  of  building).    Whatever  other  actions  might  effect  a  Fourth  Amendment 

                                                                                                                                                  
The Supreme Court tangentially addressed departure orders in City of Chicago 
v.  Morales,  527  U.S.  41  (1999),  when  it  struck  down  Chicago’s  Gang 
Congregation  Ordinance  as  unconstitutionally  vague.    Three  of  the  six  justices 
forming  the  majority  were  prepared  to  identify  “an  individual’s  decision  to 
remain  in  a  public  place  of  his  choice”  as  part  of  the  “liberty”  afforded  by  due 
process.  Id. at 53–54 (opinion of Stevens, J., joined by Souter and Ginsburg, JJ.).  
An  equal  number  of  dissenting  justices,  however,  disavowed  such  a  liberty 
interest.  See id. at 102–06 (Thomas, J., dissenting, joined by Rehnquist, C.J. and 
Scalia,  J.)  (tracing  history  of  anti‐loitering  laws).    Thus,  the  due  process  issue 
remains  unsettled.    See  also  id.  at  84  (Scalia,  J.,  dissenting)  (noting  that 
discriminatory  application  of  challenged  law  could  implicate  equal  protection).  
In any event, nowhere in Morales, nor in any other case, has the Supreme Court 
suggested  that  police  orders  directing  persons  to  move  from  particular  public 
areas  while  leaving  them  free  to  go  anywhere  else  they  wish  effect  Fourth 
Amendment seizures of the persons. 

                                                                           11 
            
                                                                                                   

seizure  of  a  person  ordered  to  depart  a  public  area,  the  intentional  use  of 

physical  force  to  restrain  the person  and  control  the  movements  of a  compliant 

person  certainly  does.    See  California  v.  Hodari  D.,  499  U.S.  621,  626  (1991) 

(stating that “word ‘seizure’ readily bears the meaning of a laying on of hands or 

application  of  physical  force  to  restrain  movement”);  see  also  Webster’s  Third 

New  International  Dictionary  2057  (1986)  (defining  “seize”  as,  inter  alia,  “to 

possess or take by force” and “to take hold of”); 2 Samuel Johnson, A Dictionary 

of the English Language (8th ed. 1799) (defining “to seize” as, inter alia, “[t]o take 

hold  of;  to  grip[];  to  grasp”  and  “to  take  possession  of  by  force”).    Thus,  at  the 

point  Blesser  allegedly  used  such  force,  it  no  longer  mattered  whether  his 

ultimate  purpose  was  to  secure  Salmon’s  departure  from  the  courthouse  or  to 

prevent  it.    For  such  time  as  Blesser  held  Salmon  by  the  collar  and  twisted  his 

arm  behind  his  back,  Blesser  was  intentionally  restraining  and  controlling 

Salmon’s movements, thereby transforming their encounter, even if only briefly, 

into a detention, which qualifies as a seizure of Salmon’s person.  See Brendlin v. 

California,  551  U.S.  at  255  (recognizing  that  seizure  can  occur  even  where 

“‘resulting detention [is] quite brief’” (quoting Delaware v. Proust, 440 U.S. 648, 

653 (1979))); United States v. Sugrim, 732 F.2d 25, 28 (2d Cir. 1984) (“A detention 



                                                   12 
        
                                                                                           

no  matter  how  momentary  is  a  seizure  under  the  Fourth  Amendment.”);  see 

generally  Henderson,  “Move  On”  Orders  as  Fourth  Amendment  Seizures,  2008 

B.Y.U.  L.  Rev.  at  16  (suggesting  that  use  of  force  could  transform  “move  on” 

order  into  seizure  if  interaction  thereby  became,  “even  momentarily,  a 

detention”).    Whether  such  a  detention  or  seizure  is  reasonable  is  of  course 

another question.5 

      To be clear, we do not here hold that any physical contact will transform 

an order to depart a public place into a Fourth Amendment seizure.  But where 

such  an  order  is  accompanied  by  the  use  of  sufficient  force  intentionally  to 

restrain a person and gain control of his movements—as the collar grab and arm 

twisting  allegedly  did  here—we  conclude  that  a  Fourth  Amendment  seizure  is 

plausibly alleged.  See generally id. (suggesting that move‐on order “emphasized 

by  a  physical  shove  would  presumably  not  work  a  seizure,”  whereas  order 

accompanied  by  menacing  “grabbing  by  the  collar  .  .  .  might  constitute  a 


                                              
5  While  brevity  does  not  preclude  seizure,  the  duration  of  the  seizure  may  be 

relevant to assessing reasonableness.  See generally Maryland v. King, 133 S. Ct. 
1958,  1969  (2013)  (observing  that,  although  cheek  swab  to  obtain  DNA  sample 
constituted  search,  intrusion  was  “negligible,”  a  fact  “of  central  relevance  to 
determining  reasonableness”);  see  also  id.  at  1977–79  (holding  that  cheek  swab 
was  reasonable  because,  in  part,  intrusion  was  “minimal”);  Terry  v.  Ohio,  392 
U.S. at 28–30 (finding a brief external pat‐down reasonable). 
                                               13 
            
                                                                                                    

momentary detention” amounting to seizure).  Accordingly, we vacate so much 

of the district court’s judgment as dismisses Salmon’s Fourth Amendment claim 

against Blesser for failure to plead the requisite “seizure.” 

       B.      First Amendment Claim 

       To state a First Amendment claim, a plaintiff must allege facts admitting a 

plausible  inference  that  the  defendant’s  actions  restricted,  or  were  retaliation 

against,  speech  or  conduct  protected  by  the  First  Amendment.    See  Virginia  v. 

Black, 538 U.S. 343, 358 (2003) (stating that First Amendment protects “symbolic 

or expressive conduct” as well as “actual speech”); Velez v. Levy, 401 F.3d 75, 97 

(2d  Cir.  2005)  (requiring  that  plaintiff’s  actions  be  “protected  by  First 

Amendment”  to  support  First  Amendment  retaliation  claim).    Salmon  asserts 

that  Blesser  violated  his  First  Amendment  right  to  access  judicial  records  by 

forcing him out of the courthouse when he “was at the City Court Clerk’s office 

to examine a file.”  Appellant’s Br. 13; see Hartford Courant Co. v. Pellegrino, 380 

F.3d  83,  90–96  (2d  Cir.  2004)  (discussing  qualified  First  Amendment  right  of 

access to public documents, including judicial records). 

       Even  assuming  that  a  seizure  interfering  with  the  right  of  access  to  court 

records is actionable under the First Amendment, we conclude that Salmon fails 

to  plead  such  a  claim  for  relief.    Salmon  does  not  allege  that,  at  the  time  of  his 
                                                    14 
        
                                                                                                  

removal,  he  was  himself  attempting  to  access  court  records.    Rather,  he  asserts 

that  he  was  waiting  for  his  attorney,  who  was  attempting  to  access  records  on 

Salmon’s  behalf.    Salmon  points  to  no  authority,  nor  are  we  aware  of  any, 

indicating that being required to wait for one’s attorney outside the courthouse, 

when  one  wished  to  wait  for  him  inside,  interferes  with  the  ability  to  access 

judicial records.  Thus, Salmon fails to state a claim that Blesser’s actions violated 

his First Amendment rights. 

       In urging otherwise, Salmon contends that the First Amendment affords a 

right  to  be  “in  a  public  place  for  a  lawful  purpose.”    Appellant’s  Br.  14.    In 

support, he cites to that part of the plurality opinion in Richmond Newspapers, 

Inc. v.  Virginia, 448 U.S. 555 (1980) (holding that criminal trials must be open to 

the  public),  which  states  that  people  “may  ‘assemble  for  any  lawful  purpose,’” 

id.  at  578  (opinion  of  Burger,  C.J.,  joined  by  White  and  Stevens,  JJ.)  (quoting 

Hague v. CIO, 307 U.S. 496, 519 (1939) (Stone, J., concurring, joined by Reed, J.)).  

But  as  more  recent  decisions  have  clarified,  the  First  Amendment  protects 

conduct  only  if  it  has  an  expressive  purpose,  see  Clark  v.  Cmty.  for  Creative 

Non‐Violence, 468 U.S. 288, 293 n.5 (1984); accord Church of Am. Knights of the 

Ku  Klux  Klan  v.  Kerik,  356  F.3d  197,  205  (2d  Cir.  2004);  see  also  Doe  v.  City  of 



                                                   15 
        
                                                                                               

Lafayette,  377  F.3d  757,  764  (7th  Cir.  2004)  (en  banc)  (stating  that  plaintiff’s 

prohibition  from  park  triggers  First  Amendment  scrutiny  only  if  conduct  “was 

infused with an expressive element”); cf. City of Dallas v. Stanglin, 490 U.S. 19, 

25  (1989)  (rejecting  right  of  “social  association”  independent  of  expressive 

purpose).6 

       Salmon  does  not  allege  or  argue  that  he  was  engaged  in  any  expressive 

conduct  by  waiting  for  his  attorney  inside  the  courthouse.    Thus,  the  district 

court correctly dismissed his First Amendment claim against Blesser for failure to 

state a claim. 

       C.     Intentional Infliction of Emotional Distress 

       Salmon asserts that Blesser’s alleged conduct (unprovoked grabbing of the 

person  and  twisting  of  the  arm)  was  sufficiently  “extreme  and  outrageous”  to 

state a claim for intentional infliction of emotional distress under New York law.  

Howell  v.  N.Y.  Post  Co.,  81  N.Y.2d  115,  121,  596  N.Y.S.2d  350,  353  (1993).    The 

argument fails  because,  under  New  York  law,  an  intentional  infliction  tort  may 

                                              
6 As we have already explained supra note 4, three justices in City of Chicago v. 

Morales,  527  U.S.  at  53–54  (plurality  opinion),  identified  a  person’s  decision  to 
remain in a chosen public place even without expressive purpose as part of the 
“liberty” protected by due process, but that view has not commanded a Supreme 
Court majority.  Further, even those justices rejected First Amendment protection 
for such non‐expressive activity.  See id. at 52–53. 
                                                16 
            
                                                                                                 

“be invoked only as a last resort,” Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 

158 (2d Cir. 2014) (internal quotation marks omitted), “to provide relief in those 

circumstances where traditional theories of recovery do not,” Sheila C. v. Povich, 

11 A.D.3d 120, 130, 781 N.Y.S.2d 342, 351 (1st Dep’t 2004).  Thus, the New York 

Court of Appeals has questioned whether an intentional infliction claim can ever 

be  brought  where  the  challenged  conduct  “falls  well  within  the  ambit  of  other 

traditional  tort  liability.”    Fischer  v.    Maloney,  43  N.Y.2d  553,  557–58,  402 

N.Y.S.2d 991, 993 (1978).  All four Appellate Division courts have answered the 

question  and  held  that  it  cannot.    See  Doin  v.  Dame,  82  A.D.3d  1338,  1340,  918 

N.Y.S.2d 253, 254 (3d Dep’t 2011); Leonard v. Reinhardt, 20 A.D.3d 510, 510, 799 

N.Y.S.2d  118,  119  (2d  Dep’t  2005);  Di  Orio  v.  Utica  City  Sch.  Dist.  Bd.  of  Educ., 

305 A.D.2d 1114, 1115, 758 N.Y.S.2d 743, 745 (4th Dep’t 2003); Hirschfeld v. Daily 

News, L.P., 269 A.D.2d 248, 249, 703 N.Y.S.2d 123, 124 (1st Dep’t 2000). 

       Blesser’s alleged conduct would have been actionable under state law as a 

battery.  See Bower v. City of Lockport, 115 A.D.3d 1201, 1204, 982 N.Y.S.2d 621, 

625  (4th  Dep’t  2014)  (listing  elements  of  battery  as  “bodily  contact,  made  with 

intent,  and  offensive  in  nature”  (internal  quotation  marks  omitted));  Cotter  v. 

Summit Sec. Servs., Inc., 14 A.D.3d 475, 475, 788 N.Y.S.2d 153, 154 (2d Dep’t 2005) 



                                                  17 
        
                                                                                               

(same); Zgraggen v. Wilsey, 200 A.D.2d 818, 819, 606 N.Y.S.2d 444, 445 (3d Dep’t 

1994)  (same);  see  also  Hassan  v.  Marriott  Corp.,  243  A.D.2d  406,  407,  663 

N.Y.S.2d  558,  559  (1st  Dep’t  1997)  (“To  maintain  a  cause  of  action  for  battery, 

plaintiffs  must  prove  bodily  contact,  with  intent  that  was  offensive  in  nature.” 

(citation  omitted)).    Moreover,  even  assuming  that  the  battery  here  was 

particularly severe, it was not so far beyond the normal battery as to amount to a 

different category of wrong requiring a separate cause of action. 

       Accordingly,  because  other  tort  remedies  were  available  to  Salmon,  the 

district court correctly dismissed his intentional infliction claim. 

III.   Conclusion 

       To summarize, we conclude as follows: 

       1.  While the law in this circuit holds that an order to depart a public place 

that  allows  a  person  to  go  anywhere  else  he  wishes  does  not,  without  more, 

effect  a  Fourth  Amendment  seizure,  see  Sheppard  v.  Beerman,  18  F.3d  at  153, 

where,  as  here,  a  plaintiff  alleges  that  the  ordering  official  used  physical  force 

intentionally to restrain plaintiff and control his movements, the officer’s conduct 

may  or  may  not  be  reasonable,  but  the  Fourth  Amendment  claim  cannot  be 

dismissed for failure plausibly to plead seizure. 



                                                 18 
        
                                                                                         

      2.    Plaintiff’s  First  Amendment  claim  was  correctly  dismissed  because  he 

has not alleged either his engagement in expressive conduct or any impairment 

of his access to judicial records. 

      3.  Plaintiff’s intentional infliction of emotional distress claim was correctly 

dismissed  because  defendant  Blesser’s  alleged  conduct  falls  well  within  the 

ambit of a traditional battery claim. 

      Accordingly,  the  judgment  of  dismissal  is  VACATED  as  to  Salmon’s 

Fourth  Amendment  claim  and  AFFIRMED  in  all  other  respects,  and  the  case  is 

REMANDED for further proceedings consistent with this opinion. 




                                             19